                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM HASSAN MILHOUSE,                    :
         Plaintiff                         :
                                           :             No. 1:14-cv-01973
             v.                            :
                                           :             (Judge Kane)
FRANCIS FASCIANA, et al.,                  :
          Defendants                       :

                                       ORDER

      AND NOW, on this 30th day of September 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion for summary judgment (Doc. No. 89), is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of Defendants and against
         Plaintiff; and

      3. The Clerk of Court is directed to CLOSE this case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
